UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-6329


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHONTONIO L. WITHERSPOON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:08-cr-00844-PMD-1)


Submitted:   May 23, 2013                       Decided:   May 29, 2013


Before MOTZ and    AGEE,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shontonio L. Witherspoon, Appellant Pro Se. Matthew J. Modica,
Assistant United States Attorney, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Shontonio L. Witherspoon appeals the district court’s

order denying his Fed. R. Civ. P. 60(b) motion to reconsider the

criminal    judgment     entered    in   his     case    in    2010.       Rule       60,

however,    is   applicable      only    in    civil    cases;      it    is    not    a

mechanism available to reopen or overturn a criminal judgment.

See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.

2010) (holding that a district court has no authority to grant a

motion to reconsider its previous order denying an 18 U.S.C.

§ 3582(c)(2) motion).          And in any event, it is evident from the

record that the district court did not abuse its discretion in

denying Witherspoon’s motion.              See Aikens v. Ingram, 652 F.3d

496, 501 (4th Cir. 2011).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately       presented      in   the    materials

before   this    court   and    argument      would    not    aid   the   decisional

process.

                                                                               AFFIRMED




                                         2